 Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 1 of 25 PageID #: 1




AB:KCB


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                  X


UNITED STATES OF AMERICA
                                                               AFFIDAVIT IN SUPPORT OF
        - against -                                            REMOVAL TO THE
                                                               DISTRICT OF MASSACHUSETTS
VITALIIANTONENKO,
                                                              (Fed. R. Crim. P. 5)
                          Defendant.
                                                               Case No. 19-MJ-196
                                                 -X


EASTERN DISTRICT OF NEW YORK,SS:

               VITO ASARO,being duly sworn, deposes and states that he is a Special

Agent with the United States Secret Service (the "USSS"), duly appointed according to law

and acting as such.

               On or about February 26,2019, an arrest warrant was issued by the United

States District Court for the District of Massachusetts commanding the arrest ofthe

defendant VITALII ANTONENKO,in connection with a complaint charging the defendant

with money laundering conspiracy, in violation of Title 18, United States Code, Section

1956(h).

               The source of your deponent's information and the grounds for his belief are

as follows:'




       '       Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, I have not described all ofthe relevant facts and
circumstances of which I am aware.
 Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 2 of 25 PageID #: 2




               1.     On or about February 26,2019, an arrest warrant was issued by the

United States District Court for the District of Massachusetts commanding the arrest ofthe

defendant VITALIIANTONENKO (the "Arrest Warrant"), in connection with a complaint

charging the defendant with money laundering conspiracy, contrary to Title 18, United States

Code, Section 1956(h)(the "Complaint"). A copy of the Arrest Warrant and Complaint are

attached hereto as Exhibit A.


              2.      On March 2, 2019,1 arrested the defendant VITALII ANTONENKO,

pursuant to the Arrest Warrant, at John F. Kennedy International Airport in Queens, New

York. Upon his arrest, the defendant possessed a United States passport, an expired

Ukrainian passport and a New York State driver's license. The Ukrainian passport and the

New York State driver's license both bore the defendant's name,"Vitalii Antonenko." The

United States passport bore the name,"Vital Antonenko." All three documents listed the

same date of birth as the date of birth ofthe individual wanted in the District of

Massachusetts.


              3.      The defendant VITALII ANTONENKO also acknowledged that his

name is "Vitalii Antonenko." I have reviewed a photograph of the "Vitalii Antonenko"

wanted in the District of Massachusetts and compared it to the defendant VITALII

ANTONENKO. Based on my comparison, I believe the photograph to depict the defendant.

Further, based on my comparison,I believe the photograph to depict the same individual as

pictured in the photographs on the United States passport, the Ukrainian passport and the

New York State driver's license.

              4.      Based on the foregoing, I believe that the defendant is the individual

wanted in the District of Massachusetts.
 Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 3 of 25 PageID #: 3




              WHEREFORE,your deponent respectfully requests that the defendant

VITALIIANTONENKO be removed to the United States District Court for the District of

Massachusetts so that he may be dealt with according to law.



                                          VITO ASARO
                                          Special Agent
                                          United States Secret Service


Sworn to before me this
4th day of March,2019

           /s/ James Orenstein
THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 4 of 25 PageID #: 4




                              EXHIBIT A
              Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 5 of 25 PageID #: 5


AO 442 (Rev. 11/11) Anest Wanant



                                       United States District Court
                                                                 for the

                                                        District of Massachusetts


                  United States of America

                       Vitalii Antonenko                                    Case No. 19.MJ^153(DHH)




                           Defendant


                                                     ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without imnecessary delay
(name ofperson to be arrested)                                                                                                    ,
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment            □ Superseding Indictment          □ Information        □ Superseding Information            ^ Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition      □ Violation Notice □ Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 1956(h) (money laundering conspiracy)




Date:         02/26/2019
                                                                                         Issuing qm


City and state:      Boston. Massachusetts                                 Hon. David H. Hennessy, Chfeglggsgaoistrate Judge
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                         and the person was arrested on (date)
at (city and state)


Date:
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
              Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 6 of 25 PageID #: 6


AO 442 (Rev. 11/11) Arrest Warrant(Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                     and therefore should not be filed in court with the executed warrant unless under seal.


                                                          (Notfor Public Disclosure)

Name of defendant/offender:               Vitalii Antonenko
Known aliases:            'Vitaii," ■Vital," "Sabe"
Last known residence:                               Street, Apt. 10J, New York, NY 10036-1952
Prior addresses to which defendant/offender may still have ties:              2848 Brighton 7th Street, Brooklyn, NY 11235-5272

Last known employment:
Last known telephone numbers:                   646-421-7112
Place of birth:           Ukraine
Date of birth:            ^^          ^
Social Security number:
Height:                                                                     Weight:
Sex:      ^                                                                 Race:       White
Hair: Brown                                                                  Eyes:      Brown
Scars, tattoos, other distinguishing marks:             Cirlce of Life, Circles (Arm)


History of violence, weapons, drug use:                   ^0. 2017 arrest in New York City (possession of methamphetamine, crack
cocaine, marijuana): November 2, 2017 (domestic assault - metal stick/verbal threaets)
Known family, friends, and other associates (name, relation, address, phone number):             Antonenko, mother,
601 W. 41st Street, Apt. 10J, New York, NY 10036
FBI number:           ^                            State), 02198488Q (New York State)
Complete description of auto:


Investigative agency and address:              USSS Special Agent Peter Gannon - (617) 913-4428


Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):
N/A




Date of last contact with pretrial services or probation officer (ifapplicable):
N/A
          Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 7 of 25 PageID #: 7


AO 91(Rev. 11/11) Crimmal Complaint


                                    United States District Court
                                                            for the

                                                   District of Massachusetts


                United States of America
                              V.
                                                                      Case No.
                     Vitalii Antonenko
                                                                                 19-MJ-4153(DHH)




                        D^endant(s)


                                              CRIMINAL COMPLAINT

         I, the complainant in this case, state tliat the following is true to the best of my knowledge and belief.
On or about the date(s)of March 2014 through January 2016 jn tiig county of                          Middlesex        in the

                     District of        Massachusetts      ,the defendant(s) violated:

            Code Section                                                Offense Description
18 use 1956(h)                               (money laundering conspiracy)




         This criminal complaint is based on these facts:
                        SEE ATTACHED AFFIDAVIT OF SENIOR SPECIAL AGENT PETER GANNON




         Sf Continued on the attached sheet.


                                                                                          jmplainant's signatur

                                                                         Special Agent Peter Gannon, U.S. Secret Sen/ice
                                                                                         Printed name and title


Swom to before me and signed in my presence.


Date:           02/26/2019
                                                                                           Judge's

City and state:                    Boston, Massachusetts                       Hon. David H. Hennes"
                                                                                         Printed name and title
  Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 8 of 25 PageID #: 8




                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


       1. Peter Gannon, being duly sworn, state as follows:

         1.    I am a Senior Special Agent with the United States Secret Service("USSS")and

have been so employed since 1995. I received formal training at the Federal Law Enforcement

Training Center("FLETC")in Glynco, Georgia and at the USSS Academy in Beltsville,

Maryland. I am currently assigned to the FBI's Joint Terrorism Task Force. My prior

assignments, however, have included investigating violations of Title 18, United States Code,

Sections 371 (conspiracy), 1028 (identity theft), 1028A (aggravated identity theft), 1029(access

device fraud), 1030(computer fraud and abuse), 1341 (mail fraud), 1343 (wire fraud), 1344

(bank fraud) and 1956(money laundering) on the Internet. Based on my training and

experience, 1 am familiar with the means by which individuals use computers and information

networks to commit these and other crimes.


       2.      1 submit this affidavit in support ofan application for a criminal complaint charging

Vitalii Antonenko, with money laundering conspiracy, contrary to Title 18, United States Code,

Section 1956(a)(1)(B) and in violation of Title 18, United States Code, Section 1956(h).

       3.      This affidavit is based on my personal participation in the investigation, as well as

on information provided to me by law enforcement agents assisting in this investigation as

described herein. This affidavit is being submitted for the limited purpose of establishing

probable cause to secure a criminal complaint and arrest warrant. It does not set forth all the

information gathered during this investigation.
  Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 9 of 25 PageID #: 9




                                             Overview


       4.      At all times relevant to this affidavit:


               a.      Antonenko resided in New York City. Born in Ukraine, Antonenko

became a naturalized U.S. citizen on August 1, 2014, during the course of the events described

below. Antonenko controlled the e-mail account antvital@gmail.com.

               b.     Person 1 resided in or near Los Angeles, California, where Person 1 ran an

unlicensed business that exchanged Bitcoin, a digital currency,for cash, and cash for Bitcoin.

               c.     Person 2 was an associate of Antonenko, who resided in New York City.

Beginning in May 2015, Person 2 held a Bank of America checking account numbered xxxx-

xxxx-7462. In connection with opening that account. Person 2 claimed to be unemployed.

       5.      Based on the investigation to date, and for the reasons set forth below,there is

probable cause to believe that between at least March 2014 and approximately January 2016,

Antonenko: (1)received Bitcoin constituting criminal proceeds from the online sale ofstolen

payment card data and personally identifiable information ("PH"); and (2)agreed to engage, and

engaged, in Bitcoin-for-cash transactions with Person 1, Person 2, and others, intending both to

conceal and disguise the nature and source of those criminal proceeds and to avoid federal

transaction reporting requirements.

                                           The Statutes


       6.      Title 18, United States Code, Section 1956(a)(1)(B) provides, in pertinent part:

(a)(1) Whoever, knowing that the property involved in a financial transaction represents the
       proceeds ofsome form of unlawful activity, conducts ... such a financial transaction
       which in fact involves the proceeds of specified unlawful activity— ...

       (B)    knowing that the transaction is designed in whole or in part—
              (i)   to conceal or disguise the nature, the location, the source,the ownership,
                    or the control ofthe proceeds of specified unlawful activity; or
              (ii)  to avoid a transaction reporting requirement
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 10 of 25 PageID #: 10




       shall be sentenced to a fine of not more than $500,000 or twice the value of the property
       involved in the transaction, whichever is greater, or imprisonment for not more than
       twenty years or both.

       7.      Title 18, United States Code, Section 1956(h) provides, in pertinent part that"any

person who conspires to commit any offense defined in this section ... shall be subject to the

same peanlties as those prescribed for the offense of the commission of which was the object of

the conspiracy."

                                 Investigation into "Website A"


       8.      The USSS is currently investigating one or more individuals(whose identities are

unknown)for stealing and selling payment cards and the PII of U.S. citizens, to include names,

dates of birth, and Social Security Numbers, all in violation of 18 U.S.C. §§ 1028 (identity

fraud), 1028A (aggravated identity theft), 1029(access device fraud), 1030(computer fraud and

abuse), and 1343 (wire fraud), as well as conspiracies to commit these offenses under 18 U.S.C.

§§ 371 and/or 1349 (collectively "the Target Offenses").

       9.      The unknown subjects offer the stolen payment card and PII data for sale on

several black market "carding" websites, including, since at least as early as 2012, on Website A.

       10.     Since June 2015, law enforcement personnel acting in an undercover capacity

from inside Massachusetts("UC") have purchased approximately 450 individuals' PII or

payment card information from Website A.

       11.     Specifically,

               a.     On June 1, 2015, UC purchased the Pll and payment card data of an

                      accountholder from California for approximately $15 in Bitcoin.
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 11 of 25 PageID #: 11




               b.      On January 20, 2016, UC purchased PII and payment card data for 46

                       American Express and 207 Mastercard accountholders for approximately

                      $1,550 in Bitcoin.

               c.      On December 2,2016, UC purchased PII and payment card data for 50

                       American Express accountholders from Massachusetts for approximately

                      $200 in Bitcoin.

               d.      On June 2,2017, UC purchased PII and payment card data for 50 American

                       Express accountholders from Massachusetts for approximately $200 in

                       Bitcoin.


               e.     On July 31,2017, UC purchased PII and payment card data for 50 American

                      Express accountholders from Massachusetts for approximately $240 in

                      Bitcoin.


               f.     On September 25,2017, UC purchased PII and payment card data for 50

                       American Express accountholders from Massachusetts for approximately

                      $225 in Bitcoin.

       12.     Based on my training and experience investigating online crimes and the fact

there is no lawful way to sell third parties' PII and payment card information, the operators of

Website A did not have authorization to distribute these victims' PII or payment card

information.


       13.     There is accordingly probable cause to believe that Website A operates in

furtherance of the Target Offenses, each of which is "specified unlawful activity" within the

meaning of 18 U.S.C. § 1956(a)(1). See 18 U.S.C. § 1956(c)(7).
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 12 of 25 PageID #: 12




                    Tracing the Proceeds of UC's Transactions at Website A

        14.    According to the blockchain—a public register of all transactions conducted in

Bitcoin—^Website A accepted UC's June 2015 undercover payment at Bitcoin address

lBheq4MispbRQu3ZBkmVKsA7Nth4yVYU4F("the IBheq Address").

        15.    Analysis ofthe 1 Bheq Address and other Bitcoin transactions in the blockchain

reveals that the IBheq Address is part ofa cluster ofaddresses(sometimes referred to as a Bitcoin

"wallet")that contains approximately 19,000 related Bitcoin addresses (collectively "Wallet A").

The 19,000 payment addresses in Wallet A share common features, including control ofencryption

keys, that make it likely the addresses in Wallet A are controlled by the same persons or persons.

        16.    Analytical tools and discussions with other law enforcement officials with expertise

in cybercrime reveal that Wallet A appears to contain one main group of addresses used by the

operator of Website A to receive funds provided at signup for Website A accounts and to receive

payment for purchases made at Website A,including the payment that UC made in June 2015.

        17.    According to the blockchain. Wallet A, which was active between November 2013

and July 2017,engaged in more than 575,000 separate Bitcoin transactions. Wallet A has both

received and distributed approximately $23 million.

       Other Wallets Associated with the Operation of Website A

       18.     A significant percentage of the Bitcoin sent to Wallet A was forwarded to a second

wallet("Intermediary Wallet A"). More specifically, ofthe approximately 66,000 Bitcoin received

by Wallet A since its creation, approximately 58,000 ofthat Bitcoin (almost 88 percent) went from

Wallet A to Intermediary Wallet A.

        19.    Notably, UC's next transactions—in December 2015,January 2016,June 2017, and

September 2017— all went to Bitcoin addresses associated with another wallet described here as
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 13 of 25 PageID #: 13




Wallet B. Wallet B,active since June 2015, has been associated with more than 1.5 million known

transactions totaling approximately $71,000,000.

        20.     Wallet B,in turn, sent more than $20 million in the nine months between June 2015

and February 2016 to Intermediary Wallet A—^the same wallet that received approximately 88

percent ofthe money sent to Wallet A.

        21.     These additional Bitcoin transfers to Intermediary Wallet A provide additional cause

to believe that moneys directed to Intermediary Wallet A are proceeds from the operation of

Website A,which is operated in furtherance ofthe Target Offenses.

                        Antonenko^s Financial Links to Criminal Carding

        Libertv Reserve

       22.     On October 17, 2012, using the gmail account antvital[at]gmail.com, Antonenko

registered an account in his name and November 1991 date of birth at Liberty Reserve.

       23.     Before it was shuttered in May 2013 in connection with a criminal money laundering

investigation brought by the U.S. Department of Justice and the U.S. Attorney's Office for the

Southem District ofNew York,Liberty Reserve was one ofthe principal money transmitting services

used by cybercriminals around the world to amass,distribute, store, and launder the proceeds oftheir

illegal activity, including proceeds of investment fraud, credit card fraud, identify theft and computer

hacking. As of May 2013, it had more than 5 million user accounts worldwide, including more than

600,000 accounts associated with users in the United States, and had processed millions of

transactions. The site's founder admitted in his plea agreement to laundering more than $250 million

in criminal proceeds,

       24.      According to records obtained in connection with the Liberty Reserve investigation,

between October 2012 and February 2013, Antonenko received approximately $15,539 in

payments from a Liberty Resei've account in the name of ValidShop.
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 14 of 25 PageID #: 14




       25.      At that time, ValidShop was an online criminal carding forum that sold stolen

payment card data. Based on my training and experience and the training and experience ofother

USSS investigators, I am aware that criminal carding forums generally make payments to suppliers

of services or inventory (i.e.. stolen payment cards), not to customers of such sites. Additionally,

there was no known legitimate business being conducted on ValidShop.

       26.     Between October 2012 and May 2013, a different Liberty Reserve account in the

name "ferumSl Imac" made approximately $51,651 in payments to Antonenko's Liberty Reserve

account.


       27.     At the time, "Ferum" was another known online criminal forum that sold stolen

payment card data.

       28.     Again, investigators are not aware ofany lawful reason for Antonenko or anyone else

to be receiving payment in these total amounts from Ferum.

                                Bitcoin Payments to Antonenko


       29.     In connection with its investigation of Antonenko, USSS investigators used the

blockchain to analyze three Bitcoin wallets associated with Antonenko.

       30.     Two ofthese wallets, numbered 12XtErsC78w3gzMZ7mYnsXub27FpQVTbDo

("the 12Xt Wallet") and lNkfRyNvALWrwXPD2VZM8A34UvEoqWT78("the INkf Wallet"),

received transaction confirmations at Antonenko's e-mail address antvital[at]gmail.com.

       31.     A third wallet associated with Antonenko, numbered

lGVF2dsMkCVUbJvFJdkJfFMXCtLtHEV7M ("the IGVF Wallet"), received incoming Bitcoin

transactions from both the INKfR and 12Xt Wallets and from Intermediary Wallet A,and sent

Bitcoin both to Person 1 (as described below)and to an account at BTC-e—a registered Bitcoin

exchange—in Antonenko's name.
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 15 of 25 PageID #: 15




         32.   As set forth in the table below,these three wallets associated with Antonenko sent

and received significant amounts ofBitcoin between September 2013 and May 2017:

r         Wallet        [       Start Date                End Date        |        Amount^

          IGVF               September 2013              March 2014                $230,000

           l2Xt "            November 2013              Januai*y2014       i        $40,000

           INkf                March 2014                 May2017         |        $465,000




         33.   More than $140,000 ofthe amounts in the table above were transferred from either

Wallet A or Intermediary Wallet A,the Bitcoin wallets described above that the investigation has

associated with the operation of Website A and the Target Offenses.

         34.   Antonenko had no identified source of income that would account for these large-

dollar Bitcoin transfers to and from wallets that he controlled, or for substantial cash deposits

into traditional bank accounts that he held during this period.


         35.   According to records obtained from the Internal Revenue Service,for the tax years

2013 through 2016, inclusive, Antonenko was claimed as a dependent on a relative's tax return.

That relative reported no more than $38,000 in total income in any ofthose years. Antonenko

himselffiled no tax returns during these tax years, and tax transcripts show no employers reporting

W-2 or 1099 payments to Antonenko that would explain the Bitcoin-for-cash activities described

below.




'These amounts approximate the total amount of Bitcoin flowing through each wallet. A dollar
both sent and received from the same wallet would thus be reflected as $2, and if sent on to a
second wallet, would be reflected in more than one row ofthis table.
                                                 8
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 16 of 25 PageID #: 16




       36.     Moreover, and as set forth below, beginning in January 2014 and continuing through

January 2016, Antonenko regularly and immediately transferred Bitcoin he received from Wallet A

and Intermediary Wallet A to the Bitcoin exchanger identified here as Person 1.

       37.     Person 1, in turn and in exchange for those Bitcoin,either gave Antonenko U.S.

currency in person or deposited corresponding U.S. dollar amounts into bank accounts belonging to

Antonenko and Person 2,among others.

       38.     Person 1 was not a money transmitter registered with the Treasury Department and

its Financial Crimes Enforcement Network("FinCEN"), which issue regulations aimed at deterring

money laundering by requiring legitimate money remitters to both register with FinCEN and to

obtain and keep records regarding their customers' identities. Operating a money transmitting

business without following FinCEN's registration requirements violates Title 18, United States

Code, Section 1960.

       39.     Through my review ofcertain ofPerson 1's diary and financial ledgers—^seized

from Person 1 in connection with a separate criminal investigation in which she was ultimately

charged^—I am aware that Person 1 purchased Bitcoin from Antonenko at a 9 to 10 percent

discount below the prevailing market price for Bitcoin on Bitstamp, a currency exchange that is

registered with FinCEN and does comply with its anti-money laundering regulations.

       40.     For example.Person 1 wrote in a diary of his/her activities on January 14, 2014:

       I love that I've been buying from Vitali all week and he has more! I love that it's been
       working out great. I love selling for 5-10% above [BJitstamp and buying for 9% below and
       making $400 a day or more.




^ Person 1 pleaded guilty in the United States District Court for the Central District of California
to one count of operating an unlicensed money transmitting business and one count of money
laundering in July 2018. Person 1 was later sentenced to a term of imprisonment.
                                                 9
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 17 of 25 PageID #: 17




         41.     On January 26, 2014, Person 1 wrote: "I love that I'm coming back to bitcoin

trades. I love that I'm going to sell the shit out ofthese bitcoins tliat I lose money on and it's all

going to be ok because I'll get cheap bitcoins from Vitali tomoiTOw."

         42.     On July 9,2014,Person 1 wrote "I love that Vitalii just sent me 2 coins! Woohoo!

And I sent him money immediately. I love that he sends me coins and I have plenty of money in

BofA so I can easily get him money."

         43.     Person 1's financial ledger similarly indicates in a column labeled"% from Bstmp"

that Person 1's transactions with Antonenko were priced at"-9.0%" to the prevailing Bitstamp

price.

         44.     Based on my training and experience as a financial investigator, and based on my

conversations with investigators and analysts familiar with cryptocurrency markets, I am aware that

a 9 percent discount below a publicly available sale price for Bitcoin is a standard rate for

unlicensed money remitters, who in exchange for that discount are offering their customers the

ability to avoid having to provide traceable identifying information that would be required in market

rate transactions.


         45.     Antonenko's consistent use ofan unlicensed exchanger provides additional cause to

believe that he is laundering Bitcoin proceeds that he received from the operators of Website A.

(As noted above, there is probable cause to believe that moneys Antonenko received from the

operators ofcriminal carding forums are proceeds ofthe Target Offenses). Based on my training

and experience as a financial investigator, there is no legitimate reason for Antonenko to have sold

Bitcoin at a below-market price to Person 1 unless he was attempting to conceal the unlawful source

ofthe Bitcoin.




                                                    10
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 18 of 25 PageID #: 18




        46.     The mechanism that Person 1 used to return the proceeds ofthese Bitcoin

transactions to Antonenko—^making structured cash and other deposits into the bank of accounts of

Antonenko and Person 2—^reinforces my beliefthat Antonenko and Person 1 are engaging in

financial transactions involving the proceeds ofthe Target Offenses with the intent to conceal the

source ofthe funds and avoid reporting requirements.

        47.     Presented below are several examples offinancial transactions that move serially

from the Website A-linked Intermediary Wallet A,to one of Antonenko's Bitcoin wallets, to Person

1's Bitcoin wallet, to the bank accounts ofAntonenko or Person 2.

        48.     On March 30,2014, at 7:37 p.m.. Intermediary Wallet A sent Antonenko's INkf

Wallet 25 Bitcoin. On April 1,2014, in his next Bitcoin transaction from the same wallet,

Antonenko forwarded 24.9999 Bitcoin to Person I's wallet.

        49.     Person 1's ledger for April 1, 2014 shows "24.9999" in "BTC",an "$11,033" entry

under the name Vitalii and the notations "Citibank" and "-9.0%" from "Bstmp." Based on my

training and experience as a financial investigator and the investigation to date, I interpret the ledger

to record a transaction in which Person 1 purchased 24.9999 Bitcoin from Antonenko for $11,033.

Person I noted the purchase ofthe Bitcoin at a 9 percent discount from the prevailing price on the

Bitstamp exchange.^

        50.     Citibank records for ajoint account in the names of Antonenko(numbered

xxxxxx4370)and a relative show two cash deposits on consecutive days totaling exactly $11,033.

The first deposit, on April 1,2014—^the same day Antonenko's wallet sent Bitcoin to Person 1's




^Based on the price that Person 1 recorded—nine percent below Bitstamp—I would expect that
the amount of currency Antonenko received in exchange for his Bitcoin would be approximately
9 percent less than the value ofthe Bitcoin he sent to Person 1. I attribute any variance from this
amount to the fact that Bitcoin's market price fluctuates.
                                                   11
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 19 of 25 PageID #: 19




wallet—^was for $9,900 at a Citibank branch in California, where Person 1 resides(and where

Antonenko and his relative did not). A second deposit, on the next day(April 2,2014), was for

$1,133 at a different Los Angeles-area Citibank branch. As noted above, these two deposits in

Citibank's records match Person 1's ledger exactly, which causes me to believe that Person 1 made

or directed these two cash deposits.

        51.    There are two features to these April 1 and April 2 deposits that cause me to believe

that Antonenko and Person 1 were attempting to conceal the source ofthe funds for them. First,

Person 1 deposited $9,900 into Antonenko's account on April 1,2014. This amount is just $100

below the threshold that would require Citibank to generate a Currency Transaction Report("CTR")

to FinCEN for a cash transaction involving $10,000 or more. Based on my training and experience

investigating financial frauds, engaging in cash transactions Just below the CTR threshold is

indicative of intent to evade the CTR requirement, which itselfcan be a violation offederal criminal

law. See3\ U.S.C. § 5324.

        52.    Second,Person 1 and Citibank's records indicate that Person 1 split the $11,033

payment to Antonenko across two days, again evidencing an intent to disguise the true (i.e., over

$10,000 in cash) nature ofPerson 1's payment to Antonenko. That Person 1 directed these deposits

at two different Los Angeles area Citibank branches only provides further indicia of an intent to

disguise the true nature ofthe transaction from Citibank and from the investigators who rely on

CTRs.


        53.    In a second group of serial transactions, on April 11, 2014,Intermediary Wallet A

sent 26.25 Bitcoin (valued at approximately $10,579.28) to Antonenko's INkf Wallet. The same

day, Antonenko forwarded 26.2 Bitcoin to Person 1's wallet. Person 1's payment ledger shows a

payment that day to "Vitalii" totaling "$10,109" for "26.2" Bitcoin.


                                                 12
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 20 of 25 PageID #: 20




        54.    Citibank's record of Antonenko's account shows two separate deposits that same

day at different Los Angeles area branches: a $7,609 cash deposit at one Citibank branch and a

$2,000 cash deposit at a second. Tliese deposits total $9,609, exactly $500 less than the amount

reflected in Person 1's ledger, and just below the $10,000 CTR threshold. Based on other instances

described above ofPerson 1 making deposits that evidence an intent to skirt the CTR threshold,

these April 11,2014 transactions cause me to believe that Antonenko and Person 1 were attempting

to avoid reporting requirements and conceal the origin ofthe funds Person 1 was depositing into

Antonenko's Citibank account by keeping the deposit amountJust below $10,000.

       55.     On May 20,2014,Person 1 and Antonenko engaged in another series oftransactions

involving Bitcoin that arrived from the Website A-related wallet. At 11:39 a.m., Intermediary

Wallet A sent 8.65 Bitcoin (valued at approximately $4,018.10)to Antonenko's Bitcoin wallet.

That same day, Antonenko forwarded 8.5 Bitcoin to Person 1. Person 1's ledger reflects that later

that day, a $3,790 entry appears under the name "Vitalii" and the notation "Citibank" in connection

with the purchase of"8.5" Bitcoin. Citibank records, in tum,show a $3,790 cash deposit into a

Citibank branch in Granada Hills, California. Person 1's records also indicate that Person 1 later re

sold the Bitcoin that s/he received from Antonenko at an approximately 10 percent profit {i.e., at or

above market price).

       56.     On July 5,2014,Person 1 and Antonenko engaged in another series oftransactions

involving Bitcoin that arrived from the Website A-related wallet. At 6:42 p.m., Intermediary Wallet

A sent 4 Bitcoin (valued at approximately $2,669.41)to Antonenko's INkf Wallet. At 7:35 p.m.,

less than an hour later, Antonenko's Bitcoin wallet forwarded 4 Bitcoin to Person 1's Bitcoin wallet.

Person 1's financial ledger reflects a payment to "Vitalii" of"$2,290" via "BofATransfer" for the

sale of"4" Bitcoin.




                                                  13
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 21 of 25 PageID #: 21




       57.     Antonenko's Bank of America records for an account in his name ending in 0170

show an "Online Banking Transfer L [Person 1]" for the same amount,$2,290.

       58.     On December 16,2014,Person 1 and Antonenko engaged in another series of

transactions involving Bitcoin that arrived from the Website A-related wallet. At 9:29 p.m..

Intermediary Wallet A sent 6.2 Bitcoin (valued at approximately $2,089.79)to Antonenko's INkf

Wallet. At the same approximate time, Antonenko forwarded 6.17 Bitcoin to Person 1. Person 1's

payment ledger for that day reflects an entry for $1,870 for the purchase of6.17 Bitcoin under the

name "Vitalii" and a notation "BofADeposit."

       59.     I have reviewed Bank of America records for the Antonenko account ending in

xxxxxxxx0710, which show a deposit in the exact amount reflected in Person 1's ledger —

$1,870—at a branch in Santa Monica, California. This causes me to believe that Person 1 made or

directed the deposit into Antonenko's Bank oTAmerica account, and that Person 1 learned directly

or indirectly from Antonenko the account number needed to make the Bank of America deposit.

       60.     On December 26, 2014,Person 1 and Antonenko engaged in another series of

transactions involving Bitcoin that arrived from the Website A-related wallet. At 3:53 p.m..

Intermediary Wallet A sent 6.2 Bitcoin (valued at approximately $2,008.86)to Antonenko's INkf

Wallet. At approximately 4:27 p.m.,just over half an hour later, Antonenko forwarded 6.17 Bitcoin

to Person 1. Person 1's payment ledger for that day reflects a $1,814 payment to "Vitalii" for the

purchase of6.17 Bitcoin and a notation "BofADeposit."

       61.     Bank of America records show a deposit in the exact amount reflected in Person 1's

ledger —$1,814— into account number xxxxxxxxO 170 at a branch in Van Nuys, California. This

again causes me to believe that Person 1 made or directed the deposit of Website A-related funds

into Antonenko's Bank of America account.




                                                 14
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 22 of 25 PageID #: 22




        62.     In one instance in 2014 identified to date, Antonenko's INKf Wallet took money

directly from Wallet A,the same wallet that UC paid in June 2015 to purchase Pll and payment

card data from Website A. Specifically, on March 17,2014,the INKf Wallet received 25 Bitcoin

from Wallet A. The next day, March 18, 2014, Antonenko's IGVF Wallet sent 15.17 Bitcoin to

Person 1's wallet.


        63.     Person 1's ledger shows a March 18,2014 purchase of 15.67 Bitcoin from "Vitalii"

and a resulting deposit of$8,690 into Antonenko's Citibank account. Antonenko's Citibank records

reflect the $8,690 deposit at a branch in Granada Hills, California.'^

       64.      Overall for the calendar year 2014,Person 1's ledger shows that Person 1 paid

Antonenko more than $335,000 in cash and bank deposits. Not all ofthese amounts originated with

wallets associated with the operation of Website A,but as noted above,there is probable cause to

believe that the Website A-related amounts are the proceeds of illegal activity, and that Antonenko's

use ofPerson 1 as an unregistered Bitcoin exchange was to conceal the origin ofthose funds, and to

avoid the consequences ofcash transactions in these amounts.

       65.      Although Person 1's digital ledger stops at the end of2014,the pattern of payments

continued well into 2015—^from the Intermediary Wallet A,to Antonenko's Bitcoin wallet, to

Person 1's Bitcoin wallet, to an Antonenko bank account through California-based branch deposits

in a slightly lower amount—^as reflected in the table below.

         DATE        Intermediary Wallet A to   Antonenko Wallet to       California Deposit
                        Antonenko Wallet          Person 1 Wallet        into Antonenko Bank
         1/8/15             7.17 BTC                    7.17 BTC               $1,902
                           ($2,073.56)              ($2,073.56)


'^The investigation has yet to reveal why Person 1's ledger shows a purchase from Antonenko of
.5 Bitcoin more than Antonenko sent to Person I's wallet—^Antonenko sent 15.17 Bitcoin but is
noted as having sold 15.67 Bitcoin. The transaction is nevertheless significant because it
provides probable cause to believe that Antonenko used Person 1's covert services to convert
Bitcoin that he received directly from Wallet A to cash.
                                                   15
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 23 of 25 PageID #: 23




         3/9/15             3.63 BTC                    3.7 BTC                  $953
                           ($1,025.66)               ($1,045.44)
        4/20/15             4.88 BTC                4.77717 BTC                 $975
                           ($1,096.54)               ($1,073.43)
         5/5/15             4.38 BTC                 3.717 BTC                  $795
                            $1,035.83                   $879.03
        5/28/15             7.79 BTC                 7.7717 BTC                $1,357
                           ($1,858.23)                $1,853.86
         6/8/15            10.38 BTC                11.17BTC                  $2,320
                          ($2,353.87)              ($2,578.37)
       66.        Antonenko's bank statements also suggest that Person 1 (or a relative acting at her

direction) continued to cause cash or direct deposits into the accounts of Antonenko or Person 2

well into 2017.


       67.     For example, Antonenko's November 2015 statement for a Wells Fargo account in

his name numbered xxxxxxxl66 shows "Transfer[s]from [Person 1]" totaling approximately

$4,000. Throughout 2016 and as late as March 2017, Antonenko's Wells Fargo account also

received approximately $19,700 in transfers from an account in the name ofPerson 1's sister. Law

enforcement personnel familiar with the investigation ofPerson 1 are aware that Person 1's sister

participated in Person 1's unlicensed Bitcoin exchange business at Person 1's direction.

       68.     There is also probable cause to believe that Person 1 made cash deposits directly in

to Person 2's Bank of America account.

       69.        Depicted below,for example, is surveillance video ofPerson 1 in Bank of America's

Sepulveda-Sherman Banking Center making a $7,000 cash deposit into Person 2's bank account on

August 13, 2015.




                                                   16
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 24 of 25 PageID #: 24




       70.     On July 26,2015, Antonenko sent 1.23 Bitcoin (valued at approximately $358.52)to

Person 1's wallet. Bank of America records for Person 2's account show a deposit the next day of

nearly the same amount—^$328—^at the same Sepulveda Sherman Banking Center. Based on the

investigation to date and based on all ofthe transactions that Person 1 directed into Antonenko's

accounts from the same banking center, there is probable cause to believe that Person 1 made or

directed the July 27,2015 deposit.


       71.     On December 22,2015, at approximately 10:03 a.m.. Person 2's Bank of America

records show a $965 cash deposit made at the same Sepulveda Sherman Banking Center. Notably,

Wells Fargo records show a $3,000 cash deposit into an account in Antonenko's name that took

place less than 90 minutes later at Wells Fargo's 10225 Balboa Boulevard branch in Northridge,

which isjust over 6 miles from the Sepulveda Sherman Banking Center.

       72.     Based on the investigation to date and for all ofthe reasons described above,there is

probable cause to believe that Person 1 made or directed botli December 22,2015 deposits, and that



                                                 17
Case 1:19-mj-00196-JO Document 1 Filed 03/04/19 Page 25 of 25 PageID #: 25




the deposits were split across 2 different financial institutions and two accoimt holders to conceal

and disguise the nature ofthe Bitcoin-for-cash transactions.

                                             Conclusion


       73.     For all ofthe reasons stated above,probable cause exists to beheve that Vitalii

Antonenko conspired with Person 1,Person 2,and others to violate 18 U.S.C.

§ 1956(a)(1)(B)in violation of 18 U.S.C.§ 1956(h).

I swear to the foregoing under penalties ofpequiy.




                                                         ;ter Gannon
                                                       Senior Special Agent
                                                       United States Secret Service



Sworn and subscribed to m thi 26th ^ ofFebruary 2019



HONORABLE DAVID
UNITED STATES MAGI




                                                  18
